Citation Nr: 0334586	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  00-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for acid reflux 
disease. 

2.  Entitlement to service connection for depression.  

3.  Entitlement to an increased rating for partial small 
bowel obstruction, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for scalp 
folliculitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Phoenix, 
Arizona for any treatment for acid reflux 
disease, depression, small bowel 
obstruction, and scalp folliculitis 
during the period of November 2000 to the 
present.   

2.  The record indicates that the veteran 
sought emergency room treatment for his 
small bowel obstruction/gastrointestinal 
disorders at the Boswell Hospital and 
Mayo Hospital.  Please contact the 
veteran and ask him to provide the 
specific addresses of the aforementioned 
hospitals and the dates of treatment. 
Once the information has been obtained, 
make arrangements to obtain treatment 
records.

3.  Once the development above has been 
completed, make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations: Psychiatric, 
Gastrointestinal, and Dermatology.  Send 
the claims folder to the examiners for 
review.

Please do the following:

a.  Request that the examiners 
review the veteran's claims folder 
in conjunction with the 
examinations, and acknowledge such 
receipt and review in any 
examination reports.

b.  Psychiatric Examination: Please 
ask the following: (i) whether the 
veteran has any current psychiatric 
disorders; and (ii) whether any 
currently diagnosed psychiatric 
disorders are related to service.  

c.  Gastrointestinal Examination: 
Please ask the examiner: (i) in 
regard to the veteran's partial 
small bowel obstruction, whether the 
veteran suffers from diarrhea, or 
alternating diarrhea and 
constipation, with more or less 
constant abdominal distress; (ii) 
whether the veteran suffers from 
acid reflux disease and whether it 
is as least likely as not related to 
frequent indigestion treated with 
Prilosec noted upon the veteran's 
March 1999 separation examination; 
and (iii) whether scars in the left 
lower abdominal quadrant, suprapubic 
area and hypogastric area are: 
tender and painful upon objective 
demonstration; superficial, poorly 
nourished, with repeated ulceration; 
deep or cause limited motion (please 
list length); superficial, but do 
not cause limited motion (please 
list length); superficial, unstable 
or painful on examination.

d.  Dermatology Examination: please 
ask the examiner whether the 
veteran's scalp folliculitis is 
manifested by: exfoliation, 
exudation or itching, if involving 
an exposed surface or extensive 
area; exudation or itching constant, 
extensive lesions, or marked 
disfigurement; ulceration or 
extensive exfoliation or crusting, 
and systemic or nervous 
manifestations, or exceptionally 
repugnant; at least 5 percent, but 
less than 20 percent, of the entire 
body, or at least 5 percent, but 
less than 20 percent, of exposed 
areas affected; or intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for 
a total duration of less than six 
weeks during the past 12-month 
period. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


